Exhibit 10.5

 

Form of Cigna Long-Term Incentive Plan:  Strategic Performance Share Grant
Agreement

 

Cigna Corporation (“Cigna”) has granted you the number of strategic performance
shares set forth below in this Strategic Performance Share Grant Agreement
(“Strategic Performance Share Grant” or “Grant”) under the Cigna Long-Term
Incentive Plan (“Plan”).  The award is subject to the provisions of the Plan and
the Terms and Conditions below.

 

You should carefully read all the terms and conditions of this Strategic
Performance Share Grant and be sure you understand what they say and what your
responsibilities and obligations are before you click on the ACCEPT button to
acknowledge and agree to this Grant.

 

If you are not willing to agree to all of the Grant terms and conditions, do not
accept the Grant and do not click the ACCEPT button for the Strategic
Performance Share Grant Acknowledgment and Agreement.  If you do not accept the
Grant, you will not receive the benefits of the Grant.

 

If you do click on the ACCEPT button, you are accepting and agreeing to all of
the terms and conditions of this Strategic Performance Share Grant.

 

Participant:

Global ID:

Award Type:   Performance Restricted Share Award

Plan Name:  Cigna Long-Term Incentive Plan

 

Award Date:

Award Expiration Date:  N/A

 

Total Granted:

Award Price:              (USD)

 

Vesting Schedule

Shares/Options Awarded

Vest Date

 

 

 

Please Note: The date shown in the Vesting Schedule chart above is the third
anniversary of the grant date.  This is not your actual vesting date.  It is an
approximation of the expected vesting date and is provided due to systems
requirements. In accordance with the Terms and Conditions of your Strategic
Performance Share Grant, the actual vesting date will be determined by the
People Resources Committee of the Board of Directors.

 

You should also read the Key Contacts and Reference Materials document attached
to your grant by clicking the REVIEW button.  The Key Contacts and Reference
Materials document contains information on how to get important award
information (such as the Plan document, Plan Prospectus, Tax Considerations and
Cigna’s Securities Transactions and Insider Trading Policy) and whom to contact
if you have questions.

 

Please be aware that the Cigna Securities Transactions and Insider Trading
Policy places restrictions on your transactions in Cigna securities and requires
certain Cigna employees to obtain advance permission from the Corporate
Secretary before executing transactions in Cigna securities.

 

--------------------------------------------------------------------------------


 

If you have questions about your award, please contact Cigna Shareholder
Services by email at shareholderservices@cigna.com or by phone at 215.761.3516.

 

Important Notice:  Strategic Performance Share Grant Acknowledgment and
Agreement

 

By clicking on the ACCEPT button, I:

1.            Acknowledge and represent to Cigna that I have:

a.             received the Strategic Performance Grant;

b.            read and understand its terms and conditions, which include, among
other things, restrictive covenants such as non-competition, customer and
employee non-solicitation and non-disclosure provisions and litigation
cooperation and intellectual property assignment and assistance provisions; and

c.             received answers to any questions I had about the Grant and its
terms and conditions, including the restrictive covenants.

 

2.            Understand and agree that:

a.             Pennsylvania law governs the interpretation and construction of
the Grant; and

b.            any controversy or proceeding arising out of or relating to the
restrictive covenants in the Grant will be brought exclusively before a federal
or state court in the Commonwealth of Pennsylvania where venue is appropriate
and that has subject matter jurisdiction (collectively, “Pennsylvania Courts”).

 

3.            Consent to Pennsylvania Courts exercising personal jurisdiction
over me in any dispute about the restrictive covenants.

 

Scroll down for the TERMS AND CONDITIONS of the Strategic Performance Share
Grant.

 

TERMS AND CONDITIONS OF [DATE] GRANTS

OF STRATEGIC PERFORMANCE SHARES

 

These Terms and Conditions are an important part of your [date] grant of
Strategic Performance Shares from Cigna Corporation (Cigna).  The terms of your
Strategic Performance Share grant are in: (a) the electronic Strategic
Performance Share Grant Agreement, (b) these Terms and Conditions (including
Schedule I), and (c) the Cigna Long-Term Incentive Plan (Plan).

 

Certain words in this document with first letters capitalized are defined in the
Strategic Performance Share Grant Agreement, these Terms and Conditions or
Article 2 of the Plan.  This grant is void if you are not an employee of Cigna
or a Subsidiary (a Cigna company)
on                                                   .

 

1.                                    Strategic Performance Shares; Performance
Period

 

Each Strategic Performance Share (Performance Share) represents a conditional
right to receive one share of Cigna Common Stock, subject to the performance,
vesting and payment provisions described below. The Performance Period
applicable to your award
is                             to                             (the Performance
Period).

 

2.                                    Restrictions

 

Performance Shares are subject to certain Restrictions from the grant date until
the Payment Date described in paragraph 4.  The Restrictions are:

 

(a)                               You cannot sell or transfer the Performance
Shares to anyone;

 

(b)                              Unless an exception applies (described in
paragraph 4), you will forfeit (lose your right to) your unvested Performance
Shares and all related rights immediately upon your Termination of Employment;
and

 

--------------------------------------------------------------------------------


 

(c)                               Of the Performance Shares awarded to you
(Shares Awarded), the number of Performance Shares, if any, that you earn and
for which you may receive payment (Shares Earned) is subject to the performance
criteria described in Schedule I.

 

Article 10 of the Plan describes these Restrictions in more detail.  In addition
to these Restrictions, you must also comply with all the terms and conditions of
this grant, including those contained in this document.

 

3.                                    Performance Shares Earned

 

(a)                               Schedule I specifies the performance criteria
applicable to your Shares Awarded. Except as provided in paragraph 4, after the
end of the Performance Period, the Committee shall determine whether and to what
extent these performance criteria have been achieved for purposes of determining
the Vesting Percentage applicable to your Performance Shares (Shares Earned
Percentage).

 

(b)                              Any Shares Awarded that are not Shares Earned
after giving effect to the Committee’s determinations under this paragraph 3
shall terminate and become null and void immediately following such
determinations.

 

 

4.                                    Eligibility for Payment

 

(a)                               Except as described in paragraph 4(b) and
subject to paragraph 4(c) and paragraph 3, the Restrictions on the Performance
Shares will end (your Performance Shares will vest) on the Payment Date
described in paragraph 5, but only if you remain continuously employed by a
Cigna company until the Payment Date and comply with all the terms and
conditions of this grant, including those contained in this document.

 

(b)                              Notwithstanding paragraph 4(a) and subject to
paragraph 4(c) and paragraph 3, if your Termination of Employment is before the
Payment Date:

 

(1)                              Your Performance Shares will vest upon your
Termination of Employment if it is Upon a Change of Control (of Cigna
Corporation). If your Performance Shares vest under this paragraph 4(b)(1), the
Shares Earned Percentage shall be the greatest of:

 

(a) 100%;

 

(b) The Shares Earned Percentage for the Performance period that ended
immediately before your Termination upon a Change of Control; or

 

(c) The average of the Shares Earned Percentages established by the Committee
for the last two Performance Periods that ended before your Termination upon a
Change of Control.

 

(2)                              Your Performance Shares will vest upon your
Termination of Employment if it is due to your death. If your Performance Shares
vest under this paragraph 4(b)(2), the Shares Earned Percentage shall be 100%.

 

(3)                              Your Performance Shares will vest upon your
Termination of Employment if it is due to your Disability.

 

(4)                              Your Performance Shares may vest upon your
Termination of Employment if it is due to your Early Retirement or Retirement
and if the Committee or its designee (including Cigna’s senior human resources
officer) approves the early vesting before your Termination of Employment.  If
you want to be considered for early vesting when you retire, you must ask your
manager or human resources

 

--------------------------------------------------------------------------------


 

representative far enough in advance of your retirement so there is time to
process your request.

 

(c)                               You must comply in all respects with the terms
and conditions of this grant, including those contained in these Terms and
Conditions.

 

5.                                    Payment

 

(a)                               Except as provided in paragraph 5(b), below,
your vested Shares Earned under this grant will be paid in the year following
the close of the Performance Period on the date within such year specified by
the Committee (Payment Date).

 

(b)                              Any Performance Shares that vest on account of
your death will be paid during the 90 day period immediately following your
death to your estate.

 

(c)                               For each Share Earned that vests, Cigna will
make payment by issuing one Share as of the Payment Date.  Until the Shares are
issued to you, you will not be a Cigna shareholder, not have the right to vote
the Shares, and not receive actual dividends.

 

6.                                    Taxes

 

Section 15.6 of the Plan shall apply to any tax withholding that may be required
by law for Performance Shares or Shares.  Upon the vesting or payment of any
Performance Share, Cigna reserves the right to withhold enough newly-issued
Shares to cover all or part of any applicable tax withholding.

 

 

7.                                    Book-Entry Shares; Sale of Shares

 

(a)                               Upon payment of the Shares as described in
paragraph 5, Cigna (or a custodian appointed by Cigna) will hold your Shares in
book-entry form in your Stock Account.  That is, a record of your Share
ownership will be kept electronically, and you will not risk losing any Share
certificates. A certificate for vested Shares will be issued to you only if you
ask for one, but not if you have engaged in a Violation (described in paragraph
8(c)).

 

(b)                              You may generally sell or transfer the Shares
at any time, but your right to sell the Shares may be limited by Cigna.  This
right is subject to the terms of Cigna’s Securities Transactions and Insider
Trading Policy, and Cigna reserves the right, for any reason at any time, to
suspend or delay action on any request you make to sell the Shares.

 

8.                                    Conditions of Grant

 

(a)                               By accepting the grant, you are agreeing:

 

(1)                              to the Inventions provision in paragraph 8(b);
and

 

(2)                              not to engage in any Violation described in
paragraph 8(c).

 

You understand and agree that your agreement to the Inventions provision and not
to engage in any Violation are a material part of the inducement for Cigna’s
granting you the Performance Shares and essential pre-conditions to your
eligibility to exercise any rights associated with the grant and retain any
benefit from the vesting of the Performance Shares and issuance of the Shares.

 

 

(b)                              Inventions

 

(1)                              You hereby assign and promise to assign to
Cigna companies or their designee,

 

--------------------------------------------------------------------------------


 

all your right, title, and interest in and to any and all current and future
Inventions.  You acknowledge that all original works of authorship which you
make (whether alone or jointly with others) within the scope of your Cigna
company employment and which are protectable by copyright are “works made for
hire,” as defined in the United States Copyright Act.

 

(2)                              You agree to (i) maintain and make available
adequate current records, including electronic records, notes, sketches and
drawings, of all Inventions you make, and (ii) disclose such Inventions in
writing upon request. These records will remain the property of Cigna companies.

 

(3)                              If in the course of your Cigna company
employment, you incorporate a Prior Invention into any Cigna company work
product, you grant Cigna companies a nonexclusive, royalty-free, irrevocable,
perpetual, worldwide license to use the Prior Invention as part of or in
connection with the work product. Within 45 days after the date of this grant,
you agree to notify Cigna Shareholder Services (shareholderservices@Cigna.com)
of any Prior Inventions that you are not assigning under this paragraph 8(b).

 

(4)                              “Inventions” means any and all inventions,
original works of authorship, developments, concepts, sales methods,
improvements, trade secrets, or similar intellectual property, whether or not
patentable or registrable under copyright or similar laws, that relate to any
Cigna company’s current or proposed business, work products or research and
development which you have or will solely or jointly conceive, develop, reduce
to practice, or fix during your Cigna company employment.

 

(5)                              “Prior Inventions” means all inventions,
original works of authorship, developments, concepts, sales methods,
improvements, trade secrets or similar intellectual property, whether or not
patentable or registrable under copyright or similar laws, that relate to any
Cigna company’s current or proposed business, work products or research and
development which you conceived, developed, reduced to practice or fixed before
your Cigna company employment and which belong to you.

 

(c)                               Violation

 

You will engage in a “Violation” if, directly or indirectly, you engage in any
misconduct described in paragraph 8(c)(1) below or you break any of the
“Promises” in paragraphs 8(c)(2) through (7) below:

 

(1)                              Misconduct:

 

(A)                           You have a Termination of Employment initiated by
a Cigna company because of your misconduct, as that term is defined in Cigna’s
Code of Ethics, Standards of Conduct or other employment policies.

 

(B)                            You do anything else while an employee of any
Cigna company that is not discovered by the company until after your Termination
of Employment and that would, if you had still been employed at the time of the
discovery, be reason for your Termination of Employment for misconduct, as
described above.

 

(2)                              Promise Not To Compete against Cigna Companies:

 

The Promise in this paragraph 8(c)(2) will remain in effect after your
Termination of Employment only if you resign for any reason or a Cigna company
terminates your employment for your misconduct, as described in paragraph
8(c)(1)(A).  The

 

--------------------------------------------------------------------------------


 

Promise will not remain in effect, for example, if your Termination of
Employment is due to the elimination of your job.

 

(A)                           If you are in Career Band 6 or higher on your
Termination of Employment date:

 

You Promise not to become employed by, work as a consultant or independent
contractor for, or in any way render services or assistance to any Cigna
Competitor (defined in paragraph 8(c)(2)(C) below) at any time during the period
that starts on the grant date and ends 12 months after your Termination of
Employment.

 

You acknowledge and agree that:

 

(i)                                  Cigna’s business competes on a global
basis;

 

(ii)                              Cigna’s sales and marketing plans are for
continued expansion throughout the United States of America and globally;

 

(iii)                          You have had access to and received Confidential
Information (described in paragraph 8(c)(5)(B) below); and

 

(iv)                          The time restrictions and global nature of this
non-competition restriction are reasonable and necessary to protect Cigna’s
business and Confidential Information.

 

(B)                            If you are in Career Band 5 or below on your
Termination of Employment date:

 

You Promise not to become employed by, work as a consultant or independent
contractor for, or in any way render services or assistance to any Cigna
Competitor (defined in paragraph 8(c)(2)(C) below) at any time during the period
that starts on the grant date and ends 12 months after your Termination of
Employment, if that work is similar to, and within the same geographic area as,
the work you performed, or for which you had responsibility, at any Cigna
company at any time during the six-month period that ends on your Termination of
Employment date.

 

For example:

 

(i)                                  If you are a sales employee and your sales
territory at any time during your last six months of Cigna company employment is
Pennsylvania, New Jersey, and New York, this paragraph 8(c)(2)(B) would apply to
you only if you work in a sales position for a Cigna Competitor and only to the
extent your new sales territory is Pennsylvania, New Jersey, and/or New York;

 

(ii)                              If you are an underwriter with nationwide
responsibilities at any time during your last six months of Cigna company
employment, and you seek a job with a Cigna Competitor as an underwriter, the
restrictions in paragraph 8(c)(2)(B) would be nationwide in scope; or

 

(iii)                          If you work in a particular division or segment
of Cigna, you would not be permitted to work in a similar division or segment
for a Cigna Competitor where the work you are expected to perform for the
competitor is similar to the work you performed for any Cigna company.

 

--------------------------------------------------------------------------------


 

You acknowledge and agree that you have had access to and received Confidential
Information (described in paragraph 8(c)(5)(B) below) and the above time and
geographic restrictions are reasonable and necessary to protect Cigna’s business
and Confidential Information.

 

(C)                            “Cigna Competitor” means any business that
competes directly or indirectly with any Cigna company’s product or service.

 

(3)                              Promise Not To Solicit or Hire Cigna Company
Employees:

 

(A)                           You Promise that, at any time during your Cigna
company employment and the period that ends 12 months after your Termination of
Employment, you will not:

 

(i)                                  Solicit any employee of any Cigna company
to terminate his/her employment with, or otherwise cease his/her relationship,
contractual or otherwise, with that Cigna company; or

 

(ii)                              Hire any Cigna company employee.

 

(B)                            This paragraph 8(c)(3) will not apply to
applications for employment submitted voluntarily by any Cigna employee, in
response to a general advertisement or otherwise, so long as neither you, nor
anyone acting on your behalf or in response to information provided by you,
otherwise Solicits the employees to leave Cigna.

 

(C)                            To “Solicit” means to entice, encourage,
persuade, or solicit, or to attempt to entice, encourage, persuade or solicit.

 

(4)                          Promise Not To Solicit Cigna Company Customers:

 

(A)                           You Promise that, at any time during your Cigna
company employment and the period that ends 12 months after your Termination of
Employment, you will not:

 

(i)                                  Solicit any Cigna company customer to end
an existing relationship, contractual or otherwise, with that Cigna company;

 

(ii)                              Solicit any Cigna company customer to reduce
the volume of their business dealings with Cigna; or

 

(iii)                          Solicit any potential Cigna company customer to
enter into any business arrangements with you or any business which you may
become employed by, or affiliated in any way with, after leaving any Cigna
company, if such business arrangements would compete in any way with any
business that Cigna company has conducted, or has been planning to conduct,
during the 12-month period ending on the date of the Violation.

 

(B)                        The Promise in paragraph 8(c)(4)(A) above applies
only to a customer or potential customer with whom you had any Material Contact
while employed by any Cigna company.  “Material Contact” means you:

 

(i)                                  Had business dealings with the customer on
behalf of any Cigna company within the three-year period ending on the date of
the Solicitation;

 

(ii)                              Were responsible for supervising or
coordinating the dealings between any Cigna company and the customer or
potential

 

--------------------------------------------------------------------------------


 

customer any time during the three-year period ending on the date of the
Solicitation; or

 

(iii)                          Obtained, at any time, trade secrets or
confidential information about a customer or potential customer with whom you
had contact as a result of your employment by any Cigna company.

 

(C)                            “Solicit” is defined in paragraph 8(c)(3)(C).

 

(5)                              Promise Not To Disclose Cigna Companies’
Confidential Information:

 

(A)                           You Promise not to disclose any Confidential
Information to any third-party at any time, whether during or after your
employment, without the prior written consent of Cigna (except to the extent
required by an order of a court having competent jurisdiction or a properly
issued subpoena) unless that Confidential Information was previously disclosed
publicly by Cigna or has become public knowledge (other than by your
disclosure).

 

(B)                            “Confidential Information” means any Cigna
company trade secrets, confidential information, or proprietary materials,
including but not limited to customer lists, financial records, marketing plans
and sales plans.

 

(6)                          Promise to Cooperate With Cigna in Investigations
or Litigation:

 

(A)                           You Promise that, at any time after your
Termination of Employment, you will cooperate with Cigna in (i) all
investigations of any kind, (ii) helping to prepare and review documents and
meeting with Cigna attorneys, and (iii) providing truthful testimony as a
witness or a declarant during discovery and/or trial in connection with any
present or future court, administrative, agency, or arbitration proceeding
involving any Cigna company and with respect to which you have relevant
information.

 

(B)                            Cigna agrees that it will reimburse you, upon
production of appropriate receipts and in accordance with Cigna’s then existing
Business Travel Reimbursement Policy, the reasonable business expenses
(including air transportation, hotel, and similar expenses) incurred by you in
connection with such assistance.  You must present to Cigna for reimbursement
all receipts for those expenses within 45 days after you incur the expenses.

 

(7)                              Promise to Assist with Patent and Copyright
Registrations:

 

(A)                           You Promise that, during your Cigna company
employment and after your Termination of Employment, you will assist Cigna
companies, should they request and at Cigna’s expense, to secure their rights
(including any copyrights, patents, trademarks or other intellectual property
rights) in or relating to the Inventions in any and all countries, including by:

 

(i)                                  disclosing to Cigna Companies all pertinent
information and data; and

 

(ii)                              executing all applications, assignments or
other instruments necessary to apply for and obtain these rights and assign them
to Cigna companies.

 

 

(d)                              (1)                              If you were an
Executive Officer at any time during the 24-month period before the date of the
Violation, the People Resources Committee will determine whether

 

--------------------------------------------------------------------------------


 

you engaged in a Violation and will have the sole discretion to waive your
obligation to make all or any part of the Payment (described in paragraph 9) and
to impose conditions on any waiver.

 

(2)                              Otherwise, Cigna’s Senior Human Resources
Officer, or his or her designee, will determine whether you engaged in a
Violation and will have the sole discretion to waive your obligation to make all
or any part of the Payment and to impose conditions on any waiver.

 

(3)                              Determinations of the People Resources
Committee, Cigna’s Senior Human Resources Officer, or his or her designee, will
be final and binding on all parties.

 

9.                                    Consequences of a Violation: Payment to
Cigna

 

Important: This paragraph 9 is not Cigna’s only remedy for a Violation.  Cigna
may seek any additional legal or equitable remedy, including an injunction
described in paragraph 10, for a Violation.

 

(a)                               If you engage in any Violation at any time:

 

(1)                              You will immediately forfeit all unvested
Performance Shares; and

 

(2)                              No payment will be made for any Performance
Shares that have vested under paragraph 4(b) if the Violation occurs before the
Payment Date.

 

(b)                          You must immediately make the Payment described in
paragraph 9(c) to Cigna in the manner described in paragraph 9(d) if:

 

(1)                              You engage in a Violation described in
paragraph 8(c)(2) (compete against Cigna), 8(c)(3) (Solicit or hire Cigna
employees) or 8(c)(4) (Solicit Cigna customers), either while you are a Cigna
company employee or within 12 months after your Termination of Employment; or

 

(2)                              You engage in a Violation described in
paragraph 8(c)(1) (misconduct), 8(c)(5) (disclose Confidential Information),
8(c)(6) (fail to cooperate) or 8(c)(7) (fail to assist) at any time.

 

(c)                              “Payment” is the value you realize from any
Performance Shares that are paid under paragraph 5 during the 12-month period
ending on the date of the Violation.  The Payment will equal:

 

(1)                              The number of Performance Shares that are paid
during that 12-month period;

 

multiplied by

 

(2)                              The Fair Market Value of the Shares issued on
the Payment Date for those Performance Shares;

 

plus

 

(3)                              The total amount of all actual dividends, if
any, paid to you on those Shares through the date of the Payment described in
paragraph 9(d).

 

(d)                              Cigna will recover the Payment from you by any
means permitted by applicable law, at the sole discretion of Cigna management,
including but not limited to any or all of the following methods:

 

(1)                              If you have any Shares in your Stock Account or
in any other account in book-entry form when a Violation occurs, Cigna will take
back from you the whole number of Shares that has a total Fair Market Value as
of the date of the Violation up to, but not more than, the Payment amount.

 

--------------------------------------------------------------------------------


 

(2)                              Cigna will, to the extent permitted by
applicable law, reduce:

 

(A)                           The amount of any payments that any Cigna company
owes you for any reason (including without limit any payments owed to you under
any nonqualified retirement, deferred compensation or other plan or arrangement)
by

 

(B)                            The Payment amount.

 

This reduction will not occur until the date a future payment to you is due.

 

(3)                              Cigna will send you a written notice and demand
for all or part of any Payment amount.  Within 30 days after you receive that
notice and demand, you must make the Payment to Cigna.

 

10.                            Consequences of a Violation: Injunction

 

You agree that:

 

(a)                               Cigna will be entitled to ask a court of
competent jurisdiction to issue an order (an injunction) that requires you to
take action and/or that prohibits you from taking action, as needed to ensure
that you keep all of the Promises described in paragraph 8(c)(2) through (7),
and Cigna will not be required to post a bond in order to seek or obtain the
injunction;

 

(b)                              Any breach or threatened breach of any of the
Promises would cause irreparable injury to Cigna, and monetary damages alone
would not provide an adequate remedy; and

 

(c)                               The remedies described in paragraph 10(a) are
in addition to any other rights and remedies Cigna may have at law or in equity.

 

11.                            Consequences of a Violation: Designation of Cigna
as Agent and Attorney-in-Fact for Inventions

 

You agree that:

 

(a)                               If Cigna Companies are unable to obtain your
signature on any instruments needed to secure their rights in or relating to the
Inventions pursuant to paragraph 8(c)(7)(A); then

 

(b)                              You hereby appoint Cigna companies and their
duly authorized officers as your agents and attorneys in fact to act for and on
your behalf to execute and file any documents and take other actions as may be
necessary for Cigna companies to secure those rights.

 

 

12.                            Agreeing to Assume Risks

 

Cigna and its transfer agent will try to process your stock transaction requests
in a timely manner; however, Cigna makes no promises or guarantees to you
relating to the market price of the Shares or to the time it may take to act on
your request to sell the Shares or deliver stock certificates.  By accepting
this Strategic Performance Share grant:

 

(a)                               You acknowledge that the action you request
may not be completed until several days (or in the case of delivery of stock
certificates, several weeks) after you submit it.

 

(b)                              You agree to assume the risks, including the
risk that the market price of the Shares may change, related to delays described
in paragraph 12(a):

 

(1)                              Between the time you ask for any Shares to be
sold and the time your Shares are actually sold; and

 

(2)                              Between the time you ask for stock certificates
to be delivered to you or your broker and the time the certificates are
delivered.

 

--------------------------------------------------------------------------------


 

13.                            Applicable Law

 

You understand and agree that:

 

(a)                               The terms and conditions of this Strategic
Performance Share grant (including any Violation and the consequences of any
Violation) and all determinations made under the Strategic Performance Share
Grant Agreement, the Plan, and these Terms and Conditions will be interpreted
under the laws of the Commonwealth of Pennsylvania, without regard to its
conflict of laws rule;

 

(b)                              Any dispute about any of the Promises
(described in paragraph 8(c)), if not resolved by agreement between you and
Cigna, will be resolved exclusively in a federal or state court in the
Commonwealth of Pennsylvania where venue is appropriate and that has subject
matter jurisdiction over the dispute (collectively, “Pennsylvania Courts”);

 

(c)                               Pennsylvania is a convenient forum for
resolving any dispute about the Promises; and

 

(d)                              You and Cigna consent to the exercise of
personal jurisdiction over the parties by a Pennsylvania Court in any dispute
related to the Promises.

 

 

14.                            Arbitration

 

You agree and understand that:

 

(a)                               Any dispute over any of the terms and
conditions that apply to this Strategic Performance Share grant will be resolved
exclusively under the Cigna Employment Dispute Arbitration Policy and its
Rules and Procedures as may be in effect when the dispute arises;

 

(b)                              You are waiving your right to have those
disputes decided by a judge or jury in a court of law, and instead you are
agreeing to submit those disputes exclusively to mandatory and binding final
arbitration;

 

(c)                               While you or Cigna may seek emergency,
temporary or permanent injunctive relief from a court in accordance with
applicable law, after the court has issued a decision about that relief, you and
Cigna will submit the dispute to final and binding arbitration under the Cigna
Employment Dispute Arbitration Policy; and

 

(d)                              This arbitration provision will not apply to
any dispute related to the Promises.

 

 

15.                            Miscellaneous

 

(a)                               If a court of competent jurisdiction
determines that any provision of these Terms and Conditions is unenforceable as
written, that provision will be enforceable to the maximum extent permitted by
law and will be reformed by the court to make the provision enforceable in
accordance with Cigna’s intent and applicable law.

 

(b)                              Cigna’s failure to enforce any provision of
this Strategic Performance Share grant will not be interpreted as a waiver of
its right to enforce that provision in the future.

 

 

16.                            Acceptance

 

If you disagree with any of these Terms and Conditions, including those in
paragraphs 8, 9, 10 and 11 YOU MUST NOT ACCEPT THE STRATEGIC PERFORMANCE SHARE
GRANT.  If you sign the Strategic Performance Share grant, or acknowledge your
acceptance electronically or otherwise, you will be:

 

(a)                               Agreeing to all the terms and conditions of
the Strategic Performance Share grant including the Inventions provision in
paragraph 8(b) and the Promises in paragraph 8(c);

 

--------------------------------------------------------------------------------


 

(b)                              Warranting and representing to Cigna that you
are, and will remain, in full compliance with those terms and conditions;

 

(c)                               Authorizing Cigna to recover the Payment
described in paragraph 9 and seek an injunction described in paragraph 10, if
you engage in a Violation; and

 

(d)                              Appointing Cigna as your agent and
attorney-in-fact to secure rights with respect to Inventions if unable to obtain
your signature as described in paragraph 11.

 

 

[Date] SPS Terms and Conditions

 

--------------------------------------------------------------------------------